 In the Matter of THE NATIONAL LIME AND STONE COMPANYandUNITED CONSTRUCTIONWORKERS, AFFILIATED WITH UNITED MINEWORKERS OF AMERICA-Case No. 8-C-1809.-Decided August °L6, 1946Mr. Richard C. Swander,for the Board.Marshall,Melhorn,Wall & Block,byMr. Richard S. Cole,ofToledo, Ohio, andMr. Louis C. ' Love,of Findlay, Ohio, for therespondent.Mr. Frank C. Corwin,of Findlay, Ohio, for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDORDEROn May 28, 1946, Trial Examiner Sidney L. Feiler issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist there-from and take certain affirmative action as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the respond-ent filed exceptions to-the Intermediate Report and a supporting brief.On August 6, 1946, the Board, at Washington, D. C., heard oralargument in which the respondent and'the Union participated.The Board has reviewed the Trial Examiner's rulings made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs of the respondent, andthe entire record in the case, and finds merit in the respondent'sexceptions as stated below..The Trial Examiner found that the respondent discriminatorilydischargedMaurice Gaster because of his leadership in, and otheractivities in behalf of, the Union.The respondent denied thatGlister was discharged for this reason and alleged, instead, thatGaster was discharged for violating an order forbidding him to visitin the lime plant.This restriction against. Gaster was imposed by70 N. L. R. B., No. 46.637 638DECISIONS OF NATIONAL LABOR RELATIONS. BOARDGeneralManager Love in June 1944 because of Gaster's excessivevisiting in the plant, including parts of the plant where he was notactually engaged.Despite these instructions,Gaster admittedlycontinued to visit as,frequently in the past as he had theretofore.OnAugust 30, 1944, Superintendent Reynolds discovered Gaster in thelime plant visiting with -other -employees during these employees'-working hours.Gaster was not on duty at the time and he admitted toReynolds that this visit contravened the orders given him. Severaldays later,Manager Love discharged Gaster for violating his in-,structions and for interfering with the work of other employees.The Trial Examiner fount] that-the r,,spondeiit"s anti-union back-ground,' coupled with the fact that Gaster was known to the re-spondent as a leader of the Union, supported the inference that therespondent's order against Gaster and his subsequent discharge for itsviolation were motivated by anti-union considerations.We agree thatthe discharge of a leading union member is to be scrutinized most care-fully where the employer involved has demonstrated hostility towardthe organizational efforts of his employees.However, upon the rec-ord in this case, we are not convinced that the respondent dischargedGaster for the reasons alleged in the complaint.-As Gaster's discharge is the only matter involved herein, we shalldismiss the complaint in its entirety..ORDER,Upon the basis of the foregoing findings of fact and the entirerecord in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the complaint against the respondent, The National Limeand Stone Company, Findlay, Ohio, be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr Richard C. Swander,for the Board.31r. Richard S. Cole,ofMarshall, Melhorn, Wall & Block, Esqs.,of Toledo, Ohio,and Mr. Louis G. Love,of Findlay, Ohio, for the respondent.Mr. Frank C. Co? win,of Findlay, Ohio, for the Union.STATEMENT OF THE CASEUpon a charge duly filed by United Construction Workers, affiliated with UnitedMine Workers of America, hPreiu called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Eighth Region(Cleveland, Ohio), issued its complaint dated April 22, 1946, against The Na-tional Lime and Stone Company, Carey, Ohio, herein called the respondent, al-ISeeMatter of The National Lime anti Stone Company,62 N. L.R. B 282. 0THE NATIONAL LIME AND STONE COMPANY639leging that the respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and (3) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, together with notice of hearing there-on, were duly served upon the respondent and the UnionWith respect to unfair labor practices, the complaint alleges in substance thaton or about September 6, 1944, the respondent discharged Maurice Gaster andthereafter refused to reinstate hint because of his union activities.The answerof the respopdent, dated May 1, 1946, admits certain jurisdictional allegationscontained in the complaint, admits the discharge of Gaster, but alleges that hewas discharged for cause, denies the commission of the unfair labor practicesalleged in the complaint, and sets forth a separate defense of Inches'Pursuant to notice, a hearing was held at Carey. Ohio, on May 6, 1946, beforethe undersigned, Sidney L. Feller, the Trial Examiner designated by the ChiefTrial Examiner.The Board was represented by counsel ; the respondent, bycounsel and a representative; the Union, by a representative.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all partiesAt the outset of the hearing,the respondent moved to dismiss the complaint for lachesDecision was reservedupon this motion which also was renewed at the close of the respondent's case-It is disposed of hereinafterThe respondent also moved to dismiss the com-plaint on the merits at the close of the Board's case. This motion was denied.Decision was reserved when the motion was renewed at the close of the re-spondent's case.This motion is hereby deniedAt the close of the Boardcase, counsel for the Board moved to conform the pleadings to the proof as toformal mattersThe motion was renewed after the presentation of all the evi-dence.The motion was granted without objection.After the introduction of allthe evidence, counsel for the Board and the respondent presented oral argument.A brief was received from the respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS of FACTI.THE BUSINESSOF THE RESPONDENTThe respondent is an Ohio corporation having its principal office at Findlay,Ohio.It operates plants for the production of commercial stone, railroad stone,and other lime and stone products at Findlay, Bucyrus, Carey, and Lima, Ohio.These proceedings are concerned solely with the plant at Carey, Ohio, where therespondent operates a quarry and is engaged in manufacturing products valuedin excess of $500,000 annually, of which approximately 30 percent is shippedto points outside the State of OhioApproximately 200 employees are employedby the respondent at its Carey plant.The respondent concedes that it is engaged in commerce withih the meaningof the Act.It.THE ORGANIZATION INVOLVEDUnited Construction Workers, affiliated with UnitedMineWorkers of America,is a labor organization admitting to membership employees of the respondent.e'At the hearing, the respondent moved-to amend paragraph 4 of its answer and insertmaterial therein in amplification of its defense on the merits.The motion was grantedwithout objection. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe discriminatory discharge of Maurice (a8ter1.The defense of lachesAt the outset of the hearing, counsel for the respondent moved that the com-plaint be dismissed for lathes.The chronology of events pertinent to thisapplicationis asfollows:September 6, 1944-Maurice Gaaster was discharged.September 30, 1944-The Union filed a charge with the Regional Director ofthe Board for the Eighth Region, dated September 25, 1944, alleging that Gasterwas discharged because of his union activities.October 2, 1944-The Regional Director notified the respondent by letter ofthe filing of the charge.October 26, 1944-The respondent advised the Regional Director by letterthat Gaster was discharged for cause.June 2, 1945-The Union requested withdrawal of the charge without prejudice.June 4, 1945-The request was granted by the Regional Director and therespondent was notified of his action by letter dated June 6, 1945.June 14, 1945-The Union filed a petition for certification of representativesof the respondent's employees at its plant at Carey, Ohio.The petition wasdocketed on June 15.June 15, 1945-The Union filed the charge herein which was dated the precedingday.The charge in substance repeated the earlier charge.The respondent contends in its answer that the delay in proceeding to hearingherein until May 6, 1946, had caused it hardship. Counsel for the respondent alsoorally advanced the argument that the withdrawal of the charge and its refilingshortly thereafter was improperly designed to facilitate the consideration of therepresentation petition.The respondent did not substantiate its contention that it had suffered hardshipby reason of the delay herein. There was no showing that it had been unableto properly prepare its case.Furthermore, counsel for the Board moved thatback pay be tolled from August 11, 1945. Counsel for the respondent opposedthe motion and it was denied.The respondent's second argument is untenable. The Regional Director'sapproval of the request for withdrawal of the original charge was made inaccordance with the Rules and Regulations of the Board and did not constitute -an abuse of discretion.The undersigned concludes that the defense of lathes should be and is rejectedin view of the failure to show any prejudice to the rights of the respondent.'2.BackgroundUnion activity started at the plant during the winter of 1943.The developmentof subsequent organizational efforts and related matters has been chronicled indetail in a prior case before the Board.'Early in 1944, a group of employees under the leadership of.Maurice Gaster,the dischargee herein, invited the Union to assist in organizing the plant. InMarch 1944, the Union filed a representation petition with the Board. The2N. L. R.B. v. Electric Vacuum Cleaner Company,Inc.,315 U. S.685, reversing 120 F.(2d) 611 (C. C. A. 6),setting aside18 N L.R B. 591;N. L. R. B. v. BerkshireKnittingMills,121 F. (2d) 235(C. C. A. 3),remanding17 N. L.R B 239;The Triplex Screw Com-panyv.N. L. R.B.,117 F.(2d) 858(C. C. A. 6),enforcing25 N. L.R. B. 1126;Matter ofEnglishFreight Company,67 N. L.R. B. 643.3Matter ofThe National Lime and Stone Company and Labor Relations Institute,62N L. R. B. 282.0 THE NATIONAL LIME AND STONE COMPANY'641respondent signed a stipulation for a consent election in May.The Union lost theelection which was held on May 23 and it then filed chargesallegingthat therespondent had been guilty of unfair labor practices. It also requested thatthe election be set aside.The Board, after a hearing, found that the respondent had committed unfairlabor practices.It also set aside the election.Some of the acts, that the Boardfound violative of the Act were the activities of General Manager Louis G. Lovein questioning Gaster concerning the extent of union organization at the plant,vilifying and disparaging the Union,' addressing groups of the employees priorto the election urging them to vote against the Union and to set up an independ-dent union, and urging Gaster and another employee to form an independentunionafter the election.'The Board further found that the respondent employedthe Labor Relations Institute, a private firm of labor relations consultants, tohelp defeat the Union and to encourage the formation of an inside union.TheBoard also found that an employee had been discharged because of his unionactivities.The Board then ordered that the respondent take certain action toremedy the effect of the unfair labor practices and the respondent complied withthe order.In June 1945, the Union filed a new representation petition.The Union wonan election held on September 18, 1945, and was certified as collective bargainingrepresentative on September 25.Since that time the respondent and the Unionhave entered into a contract and labor relations at the plant have apparentlybeen satisfactory. -3.The dischargeMaurice Gaster had two periods of employment with the respondent.His lastemployment began in 1940 and ended with his dischargeon September 6, 1944.During this period, Gaster was employed as a welder.When the employees at the plant began to consider self-organization Gastertook a leading part.He was the chairman of the various meetings held.Healso was active in distributing membership cards for the Union.His activitieswere duly noted by management. The record of the prior hearing, hereinbeforereferred to, as well as that of the present hearing indicates clearly that ManagerLove knew of his activities and dealt with him as a leader of the union faction atthe plant.The day after the election of May 23, 1944, Love called Gaster from his workand discussed with him the possibility of forming an independent or inside union.He authorized Gaster and another employee, who already had books preparedto sign up the men for an independent union, to talk to the employees duringworking time to sound them out, stating that he would go 100 percent with them.Gaster testified that he carried out Love's plan and discussed with the men thepossibility of forming an independent union.The men, he testified, were coldto this idea and were desirous of continuing organizational efforts on behalf ofthe Union.He then reported to Love that the employees were not in favor offorming an independent union and the plan was dropped.Gaster testified thatILove's attitude towards the Union is illustratedby Gaster's creditedtestimony that inMarch 1944, Love referred to the Unionas a "blood-thirsty outfit" which hadusedviolenceagainst workers in a specific instance inthe past, whichhe mentioned,and that there wouldbe bloodshed.6Detailed testimony was introduced in the prior case to prove these unfair labor prac-tices.Testimony to the same effect was introduced in the present proceeding. It wasundenied and, in fact,Ras corroboratedby Love.Theundersigned independently finds thatthe above acts occurred and were violative of the Act. 642DECISIONS OF NATIONALLABOR RELATIONS BOARDthereafter he continued to organize the employees on behalf of the UnionHistestimonyis credited.During themonth of June 1944, Love spoke to Gaster concerninghis visitingother employees; thatis, talkingwith themon non-company matters either on oroff his shift.The respondent's attitude toward this practice was summarizedby Love, as follows :Our operation at Carey covers quite a large extent. It is something over amile in oneway, east and west, and something over half a mile north andsouth.There are at least six or seven entirelyseparate operations usuallygoing on simultaneouslyThe property is crossed by two highways andthree railroads.We have a very fine group of men, very fine group of employees, nativemostly to this territory.Now, -it isn't operating a plant of that extent and of that nature-it isn'tlike runninga machine shop which has brick walls all around it and is allclosed up.We do not have any barricades or wire fences or any formal en-trance.We have several times in the years past gotten a little bothered bytoo much visiting and have put up signs such as were mentioned here, "NoAdmittance," and "No Trespassing," and "No Admittance Without Permitfrom Office," and so forthBut, by and large, we operate on a quite informal basisWe have no ob=jection to one of the employees talking to another employee or even going overto some other part of the property to see some improvement that has justgone in.We have no objection to neighbors or children or wives bringing aman his lunch or coming down to tell him the baby has arrived, or the lifeinsurancesalesmencollecting premiumsWe have since I have been around here, since 1926, operated on what wouldseem to outsiders away from this plant to be a pretty free and easy basisThere has only been a couple of tunes when an effort was made to tighten upand know who was coming on the property One of these, of course, was atwar time .. .I would say that, by and large, visiting by employees on their own time ortheir free time, or by outsiders, lia& not been excessiveIt has not beenburdensome. I do not recall in 20 years that any particular complaint wasmade against any particular manThere were times that general complaintswere made, at which time we put up signs and tried to shoo them away-Several employees testified concerning visiting by employees with one another.They were in substantial agreement that while "No Visiting" signs of variouskinds were posted at the plant during the war period, there was no enforcement ofthis notice by management and that employees and others were free to enterthe plant on non-company purposes and (lid soThis testimony was not contro-verted by the respondent and, in fact, was corroborated by Love's testimony.Gaster testified that sometime in June 1944, Love spoke to him and a groupof employees, showed them a document, and said, "All you boys wanted theUnion so * * bad, well, you wanted a raise, and the raise has been de-layed."Gaster could not specify to what the document related, but his testimonyindicatesthat he understood that Love was blaming the Union for the delayin the salary increase.Gaster further testified that Love, after the aforesaidremark to the men, followed him to his place of work and then said, "From nowon stay the * out of the lime plant and mind your own * * busi-ness."Love testified that he did speak with Gaster, that lie was prompted to doso by complaints from Jack Reynolds, superintendent of operations at the plant, THE NATIONALLIME AND STONECOMPANY643concerning Gaster.Love testified that Reynolds told him "The fellow has gonehaywire.He's running all over the place all the time ; he's bothering all thepeopleHis own work is suffering, and he's bothering other people." e Love testi-tied that after receiving Reynolds' report he spoke to Gaster and said to him :"Maurice, it, has come to my attention that you are bothering people at theirwork, and the quality and the quantity of your work is suffering because ofvisiting around and talking to employeesYou are being paid for work, andyou are coming back at night and bothering other people that are being paidby the Company for working " . ."From now on you conduct yourself this way. This is your station,thiswelding shop.Now, when your foreman sends you to some otherpart of the property to weld, you go and do what he tells you to do andreturn immediately to your station here and do not visit or waste timewith anyone, and don't come back at night and interfere with employees."Gaster denied, that Love had told him that he was bothering others or thathis own work was sufferingLove did not directly advert to Gaster's testi-mony that discussion of the Union and wage increases had preceded Lovers orderto him.The undersigned credits Gaster's version of Love's warning to him.No further incidents took place until August 30, 1944.Gaster, by his owntestimony, continued to visit at the plant very much as he had done prior toLove's order.He further testified that no supervisor ever spoke to him aboutitThis actrvity did not come to Love's attentionHe testified that he re-ceived no complaints of Gaster's conduct and was told that Gaster was doing"all right."The period from June to August 30 was not one of stable labor relations atthe plant.Adherents of the Union, according to Gaster's credited testimony,were continuing their organizing effortsGaster was participating in the cam-paign and N+as passing out cardsCharges of unfair labor practices had beenfiled by the Union in June. These charges and the objections filed to the May23 election were being investigatedOn August 21, a complaint was issuedagainst the respondent and a hearing was set for September 6.On August 30, 1944, Caster returned to the plant after his regular shiftHispurpose, he testified, was to speak with Clyde Zender, a lime kiln operator,on a personal matter. There were 14 lime kilns at the section of the plantGaster visited.They were operated by four employees. Gaster entered theplant about 9: 30 p in. and found the four operators and one other who had come,early for the next shift which was scheduled to start at 10 p. in It is clearfrom the testimony of two of the operators, McKernan and Puckett, that themen had completed their tasks except for routine checking.McKernan waseating some lunch.When Gaster entered the kiln room he proceeded to talk with Zender, theemployee whom he came to visitShortly thereafter, other employees on thefiring floor joined themIn about 10 minutes, Reynolds entered the room andtook Gaster outsideAccording to Gaster, the following conversation thenoccurred :REYNOLDS: Didn't the boss tell you to stay out of here?and there is no guards outside, and I don't know whether there is any rules toReynolds did not testify and no evidence was introduced in amplification and corrobora-tion of these general charges.712344-47-vol. 70-42I 644DECISIONSOF NATIONALLABOR RELATIONS BOARDkeep a man from visiting outside of his requirements-when he is on his owntime . . :When does this rule take effect.REYNOLDS : From now on.Caster's undenied testimony concerning this conversation is credited.Love's duties required him to be absent from the plant occasionally.Hetestified that he was at the plant on September 5 and received a report fromReynolds that he had found Gaster in a corner of the lime kiln section talkingto the men. Love then telephoned Richard S. Cole, of counsel to the respondent,and discussed Gaster's case with him. Cole advised that no action be takenuntil be investigated the case at the plant.On the afternoon of September 6,Dole testified, he spoke with some of the employees who had been present duringCaster's visit on August 30.He ascertained that Gaster had in fact beenthere and had spoken with the men.He did not check as to whether Gasterhad called the men together or whether they gathered around him of theirown accord.Nor did he endeavor to ascertain to what extent Caster hadinterfered with operations.Cole testified that the only point in which he wasinterestedwas whether Caster was present at the plant on the evening ofAngus 30, and whether he was talking to the men. After he had completed hisinvestigation, Cole reported to Love and the latter decided to discharge Caster.There is no disagreement as to what took place at the time of the discharge.Love and Cole proceeded to Gaster's place of work.Love called over two otherworkmen and the following conversation took place:LovE: Maurice, Jack Reynolds tells me he found you up on the firing floorlastWednesday night talking to all of the men, employed there. Is thatright?GASTER : Yes.LovE: Do you remember that back in the summer I told you specificallywhat you were to do and what you weren't to do, were not to do?GASTER : Yes.LovE: Did you think I was kidding at the time?GASTEa : No, I thought you meant it.(Gaster then asked whether Love had any proof that he was interfering withthe men )LovE:We have proof.CASTER: I wasn't talking about the unions.LOVE : I don't care what you were talking about. You remember yourinstructions from me.You understood your instructions from me. You'knew that I was serious in the matter, and you elected to violate my ordersto you of your own will?GASTER : Yes.LovE :You're discharged, get your tools together and get your time atthe office.You're no longer an employeeGaster testified that at the office, when he was paid off, Love said to him,"Now, -I hope you'll go out and mind Jour own, business from now on."Hisundenied testimony is credited.Gaster was admittedly the only employee who had ever received orders againstvisiting.No other employee had ever been reprimanded or discharged becauseof visiting.4 The foregoing is taken from Love's testimony which was corroborated by Cole and thetwo employees who were present, Kitzler, and Bare. The undersigned credits Love'stestimony. THE NATIONAL LIME AND STONE COMPANY6454.Contentions of the parties;conclusionsThe respondent contends that Gaster had received specific orders against visit-ing and that these orders were given him -because he was bothering otheremployees.It also points to the admitted fact that Gaster violated these ordersand contends that Gaster was fired for disobedience and that he was not dis-charged for his union activities.The Board contendsthatin singling outGaster for a prohibition against any visiting,when full freedom was allowedother employees and strangers,and in the strict application of that rule toGaster, the respondent was actuated by Gaster's prominence in union activitiesand that he was discharged because of it.The incidents herein can best be evaluated in the light of the surroundingcircumstances.In the early part of 1944,the Union had started its organizingcampaign at the plant.The respondent had countered with a campaign tobreak the drive by vilification and disparagement of the Union and its leaders,attempts to form an inside union,and the discharge of a union leader. Theelection of May 23, 1944, did not resolve the labor difficulties at the plant.Love attempted to have the plan of the formation of an insideunion carriedout, but the employees were not receptive.The Union filed objections to the-election and charges of unfair labor practices'against the respondent.Thesematters were under investigation during the summer months and came on to beheard on September 6. The Union,meanwhile,was continuing its organizingcampaign.Gaster from the beginning took a leading part in the union campaign andwas especially active in recruiting membersManagement had knowledge ofhis activities.This was evidenced when Love singled out Gaster as his sourceof information as to union activities and when he used Gaster in his effort. tohave an independent union formed.Love, by his own testimony,knew thatGaster was a leader in the Union.Love's knowledge of Gaster's active interest in the Union cannot be ignoredin his treatment of Gaster.The undersigned is convinced that when Reynolds,as Love testified,reported to him that Gaster was talking to the men and"bothering"them, Love concluded that the subject of Gaster's discussions wasthe Union.That he had this thought in mind is evidenced by the fact that heordered Gaster not to visit the lime plant immediately after he had spoken to agroup of the men and implied that the Union was blocking their wage increase.The testimony clearly indicates that employees and others were allowed fullfreedom to visit the plant on personal matters and did so without hindrance.That the respondent was not particularly concerned with this practice is shownby Love's testimony that no employee had ever been reprimanded at dischargedfor visiting,other than Gaster.This is not to say that the respondent couldnot take action if an individual abused the privilege allowed the employees.However, in Gaster's case,conceding that he was abusing the privilege of visit-ing (of which there was no evidence),the respondent did more than attemptto have Gaster conform to the standard presumably followed by others. Itsought to stop his visiting altogether.In other words, from the time of Love'sorder to him,there were two standards set for the employees with respect tovisiting,one for Gaster and one for all the,other employees.The undersignedconcludes and finds that Love, aware of Gaster's union activities,sought to haltthose activities by prohibiting his visiting employees while permitting all otheremployees full freedom.Later developments indicate clearly that there was one standard for Gasterand one for all other employees. Love had word that Gaster has visited the 646DECISIONSOF NATIONALLABOR RELATIONS BOARDplant on his own businessLove thereupon discharged him.Yet Caster hadactually clone nothing more than'other employees were doing all the time andfor which they did,not even receive a reprimandThe undersigned concludesthat the disparate treatment of Caster and the imposition of a hard penaltyupon him for doing something for which other employees had tacit approval wasattributable to Caster's leadership in and activity on behalf of the Union andthe respondent'sdesire to interfere with and curtail his union activitiesThe respondentcontends thatthere is no evidence that Love discussed theUnion with Caster or that the respondent committed any anti-union acts forseveral months prior to the discharge.It also argues that if it had wished todischarge Caster for his union activities it wouldhavedone so prior to the May1944 election and not afterwardIt is true that there was no testimony of anyindependent acts of uufair.labor practices by the respondent,except for Caster'scase, for several months prior to the discharge herein.However,it is equallytrue that the unfair labor practices committed prior thereto were unreniediedduring the period andthat theystill evidenced the respondent's attitude andposition.It is not germane to the issues herein to ascertain when the respondentwould have deemed it best to get rid of CasterAt thetime of his discharge,the Union was pressing its campaign.Therewere also in existence outstandingcharges of unfair labor practiceswhich wereset for hearing the next day.Therewas ample reason for the respondent to fear Caster's union activities and theundersigned concludes and finds that the respondent determined to stop thoseactivities and discharged Caster because of his failure to conform to the dis-criminatory standard set for hintwhich wiis calculated to achievethat purposeAccordingly,the undersignedfinds that the respondent discharged Maurice Casterbecause of his union leadership and activitiesand by such conduct hasdiscrimi-nated in regard to his hire and tenni e of employment,thereby discouraging mem-bership in the Union and interfering with, restraining,and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act aIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the responedut set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and such' of them as have been found to be unfairlabor practices tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has violated Section 8 (1) and (3) of theAct, it will he recommended that the respondent, pursuant to the mandate ofSection 10 (c), cease and desist therefromThe Board's decision in the prior8 The respondent argues that assumingthat there was a discriminatorydischarge theremust be direct proof thatithad theeffect of discouraging membershipin the Unionitalleges that there was no such proof and, in fact,the Union eventually secured collectivebargainingrights ofthe plantThis contentionis contraryto the weight of authority.A discriminatory dischargemay reasonablybe inferredas discouraging union membership.N. L R B. v. WaltDisney Productions,146 F (2d) 44 (C. C. A. 9);N. L. R B v BrennerTanningCo.,141 F. (2d) 62(C. C. A. 1) ;N. L. R. B. v. J G.BoswellCo,136 F. (2d)585 (C. C. A 9)The case of N. LR B v. AirAssociates,Incorporated,121 F (2d) 586(C C A. 2), cited by the respondent, is not authority for the contrary viewSeeN L R B.v Cities Service Oil Company,120 I` (2d) 933 (C C.'A 2) THE NATIONAL LIME AND STONE COMPANY647proceeding heretofore referred to and thefindingsherein establish the fact thatwhen the Union attempted to carry on an organizational campaign at the plantin 1944 the respondent countered with an active campaign designed to hinder anddefeat the free expression of the will of its employees with respect to their choiceof a bargaining representative.Key officials of the respondent were active inthis campaign of interferenceThey sought to have the employees form aninsideunion, which presumably would be more amenable to their will.Only theopposition of the employees prevented'the formation of such an organization. Inaddition, the respondent discriminatorily discharged two union leaders.Thetotality of the respondent's conduct is indicative of a fixed purpose by varyingmethods to interfere with the rights of its employees under the Act.While therecent history of labor relations at the plant, indicates that there has been aperiod of tranquility, the record of the extensive violations of the Act in the pastindicates that steps must be taken to insure that there be no recurrence of unfairlabor piactices in the futureIn order therefore to make effective the inter-dependent guarantees of Section 7 of the Act, and thus effectuate the policies ofthe Act, it wn ill be recommended that the respondent be ordered to cease anddesist from in any manner infringing upon the rights guaranteed in Section 7of the Act.It has been found that the respondent discriminated in regard to the hire andtenure of employment of Maurice Gaster. It will therefore be recommendedthat the respondent offer hint immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority and otherrightsand privilegesIt will be further recommended that the respondent makehim whole for any loss of pay that he may have suffered by reason of the re-spondent's discrimination against him by payment to him of a sum of moneyequal to the amount lie would have earned as wages from the date of the dis-criniination to the date of the respondent's offer of reinstatementless his netearnings'duringsaid period._Upon the basis of the foregoing findings of fact and the entire record in thecase, theundersignedmakes the following:CONCLUSTONS OF LAW1.United Construction Workers, affiliated with the United Mine Workers ofAmerica, is a labor organization within the meaning of Section 2 (5) of theAct2.By discriminating in regard to the hire and tenure of employment ofMaurice Gaster, thereby discouraging membership in the Union, the respondenthas engaged in and is engaging in unfair labor practices within the meaningof Section 8 (3) of the Act3 By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has, engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.°By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewherethan for therespondent,which would not have beenincurred but for his unlaw-ful discharge and they consequent necessity of his seeking employment elsewhereSeeMatter of Crossett Lumber Company,8 N. L It. B. 440.Monies received for work per-formed upon Federal, State,county,municipal,or other work-relief projects shall beconsidered as earningsSeeRepublic Steel*Corporationv.N L. R. B.,311 U. S. 7.e 648DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The aforesaid unfair laborpracticesare unfair,labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law theundersigned recommends that the respondent, The National Lime and StoneCompany, Carey, Ohio, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the United Construction Workers, athliatedwith United Mine Workers of America, or any other labor organization of itsemployees, by laying off, discharging or refusing to reinstate any of its em-ployees and-from refusing to employ any member of that Unionor inany othermanner discriminating in regard to their hire and tenure of employment orany term or condition of employment;(b) In any other manner interfering with, restraining or coercing its em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist United Oonstruction Workers; affiliated with United MineWorkers of America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing and' to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aid or protection2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Maurice Gaster immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights and privileges ;(b)Make whole Maurice Caster for any loss of pay he may have sufferedby reason of the respondent's discrimination against him by payment to himof a sum of money equal to the amount he would normally have earned aswages from the date of the discrimination to the date of the respondent's offerof reinstatement 1e-s his net earnings" during said period;(c)Post immediately at its plant at Carey, Ohio, copies of the notice attachedto the Intermediate Report herein marked "Appendix A." Copies of said notice,to be furnished by the Regional Director for the Eighth Region, after beingsigned by the respondent's representative, shall be posted by the respondentimmediately upon the receipt thereof, and maintained by it for sixty (60) con-secutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by therespondent to insure that said notices are not altered, defaced or covered byany other material ;(d)Notify the Regional Director for the Eighth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, the.National Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.10 See footnote9, supra. THE NATIONAL LIME AND STONE COMPANY,649As provided in Section 33 of Article II, of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended,effective November 27,1945,.any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board,pursuantto Section 32 of Article II of said Rules and Regulations,filewith the Board,Rochambeau Building,Washington 25, D C.,an original and four copies ofa statement in writing,setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding(including rulings upon allmotions or objections)as he relies upon, together with the original and fourcopies of a brief in support thereof.Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall filea copy with the Regional Director.As further provided in said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of the order transferring the case to the Board. Any party desiring to,submit a brief in support of the Intermediate Report shall do so within fifteen(15) days from the date of the entry of the order transferring the case to theBoard, by filing-with the Board an original and four copies thereof, and byimmediately serving a copy thereof upon each of the other parties and theRegional DirectorSIDNEY L. FEmm,Trial Examiner.Dated May 28, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations, to join or assist UNITED CONSTRUCTION WORKERS,affiliated with UNITED MINE WORKERS OF AMERICA,or any otherlabor organization,to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously en-joyed, and make them whole for any loss of pay suffered as a result ofthe discrimination.Maurice CasterAll our employees are free to become or remain members of the above-named union or any other labor organization.We willnot discriminate in 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard to hire or tenure of employment or any term or condition of employ-ment againstany employee because'ofmembershipin or activityon behalf ofany suchlabor organization.THE NATIONAL LIME AND STONE COMPANY,Employer.Dated--------------------By----------------------------------(Representative)(Title)NOTE-Any of the above-named employees, presently serving in the armedforces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.OI